DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt and entry of Applicant’s Preliminary Amendment filed on 08/13/2019 is acknowledged.
Claims 1-7 have been canceled.  Claims 8-10 have been added.  Overall, claims 8-10 are pending in this application. 	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
2.	The drawings were received on 08/13/2019.  These drawings are approved.

Specification
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
- Claims 8 and 9, the limitation “a rotation axis” renders the claim indefinite because it is unclear whether the applicants are claiming “a driving-side rotation axis (CL1)” or “a driven-side rotational axis (CL2)”.  Accordingly, the applicants are suggested to correct as: claim 8, page 5, line 11-13, “rotation axis” should be changed to -- driving-side rotation axis--; claim 9, page 5, line 6, “rotation axis” should be changed to -- driving-side rotation axis--. Appropriate correction is required.
- Claims 8 and 10, the limitation “a rotation axis” renders the claim indefinite because it is unclear whether the applicants are claiming “a driven-side rotational axis (CL2)” or “a driving-side rotation axis (CL1)”.  Accordingly, the applicants are suggested to correct as: claim 8, page 5, lines 15-17, “rotation axis” should be changed to -- driven-side rotation axis--; claim 10, page driven-side rotation axis--.  Appropriate correction is required.
- Claim 8, the term “and/or” render the claim indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. Accordingly, applicant is required to clarify or to revise the claimed limitation.      
Look up the term "and/or" in the dictionary - any dictionary. It means either "and" or "or". It is the word used in everyday life and nobody really doubts what it means even though it sometimes take a moment of thought to interpret it in a given context just like many other words do. Claim 8 recites the limitation “a dummy pins that are provided at equal angular intervals around  the rotation axis with the positioning pins are provided at one or more positions, and/or positioning pins that position a phase of the driven-side scroll member around a rotation axis are provided at two positions”, in lines 13-15 (emphasis added). The claimed language suggests or makes alternative but does not positively recite both of the claimed limitations contained therein rendering the claim(s) indefinite. For examination purposes, under a broadest reasonable interpretation, these claimed limitations have been interpreted as not requiring both aforementioned components. See MPEP §2111.04.
- Claim 8, the term “dummy pins” recited in lines 13 and 17 renders the claim indefinite because it is unclear what is the technical feature presented to the pins by the term “dummy”. Accordingly, the applicants should clarify/define the different technical feature between the “positioning pins” and the “dummy pins”.
- Claims 8-10, the limitation “the driving-side wall in an axis direction” and “the driven-side wall in an axis direction” are confused because an axis direction of the driving-side wall is an axis direction of the driven-side wall.  Appropriate correction is required. 
The claims not specifically mentioned are indefinite since they depended from one of the above claims.
	For the purpose of this Office action, the claims 8-10 will be examined as best understood by the examiner.

Claim Objections
5.	Claim 8 is objected to because of the following informalities: page 5, lines 4, 6 and 12, “the driving-side wall” should be changed to -- the spiral driving-side wall--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Unami et al. (Unami) (U.S. Patent Application Publication Number 2013/0309116A1).   
	Regarding claim 8, Unami discloses a co-rotating scroll compressor, comprising: a driving-side scroll member 32, 34 that is rotationally driven by a driving unit  18, 10 and includes a spiral driving-side wall 32b, 34b disposed on a driving-side end plate 32a, 34a: a driven-side scroll member 36 that includes a driven-side wall 36b corresponding to the driving-side wall 32b, 34b, 
	Regarding claim 9, Unami discloses wherein the driving-side scroll member 32, 34 includes a first driving-side scroll portion 32 and a second driving-side scroll portion 34, the first driving-side scroll portion 32 including a first driving-side end plate 32a and a first driving-side wall 32b and being driven by the driving unit, and the second driving-side scroll portion 34 including a second driving-side end plate 34a and a second driving-side wall 34b and positioning of the phase of the driving-side scroll member 32, 34 around the rotation axis (C1) is performed between a front end of the first driving-side wall 32a in the axis direction and a front end of the second driving-side wall 34a in the axis direction.     
	Regarding claim 10, Unami discloses, wherein the driven-side scroll member 36 includes a first driven-side wall 36b and a second driven-side wall 36b (see Fig. 1), the first driven-side 
	
Prior Art
7.	The IDSs (PTO-1449) filed on 08/13/2020 and 11/12/2019 have been considered.  An initialized copy is attached hereto.  
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of four patents: Dvorak (U.S. Patent Number 3,600,114), Guttinger (U.S. Patent Number 3,989,422), Fuji (Patent  Number 5,232,355) and Hatcher et al. (U.S. Patent Application Publication Number 2016/0177680A1), each further discloses a state of the art. 



Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TT/
/Theresa Trieu/Primary Examiner, Art Unit 3746